Citation Nr: 0906114	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for aortic valvular 
disease, claimed as a heart condition due to herbicide 
exposure.  

3.  Entitlement to service connection for pilonidal cyst, 
claimed as cyst on tailbone.  

4.  Entitlement to service connection for bilateral defective 
hearing, low back disability, colon polyps, and sleep 
disturbance.  

5.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-operative 
correction of obstruction to right ureter.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to June 1968.  

By rating action in October 1971, the RO denied service 
connection for post-operative correction of obstruction of 
the right ureter.  The Veteran and his representative were 
notified of this decision and did not appeal.  

In June 1992, the Board of Veterans' Appeals (Board) found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for the kidney 
disorder.  

This matter comes before the Board on appeal from a January 
2006 decision by the RO which denied the Veteran's claims, 
including the request to reopen the claim for a kidney 
disorder.  In January 2008, a hearing was held at the RO 
before the undersigned member of the Board.  


FINDINGS OF FACT

1.  Service connection for post-operative correction of 
obstruction to right ureter was denied by the Board in June 
1992.  

2.  The additional evidence received since the June 1992 
Board decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a kidney disorder and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  In a statement received in January 2008, prior to the 
promulgation of a decision in the appeal, the Veteran advised 
VA that he wished to withdraw his appeal of the claims of 
service connection for pilonidal cyst, bilateral defective 
hearing, a low back disability, colon polyps, and sleep 
disturbance on a direct basis, and for a skin disorder, 
sarcoidosis, and aortic valvular disease, claimed as due to 
herbicide exposure.  


CONCLUSIONS OF LAW

1.  The June 1992 Board decision which denied service 
connection for post-operative correction of obstruction to 
right ureter is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for post-operative 
correction of obstruction to right ureter.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2008).  

3.  The criteria for withdrawal of a Substantive Appeal of 
the claims of service connection for pilonidal cyst, 
bilateral defective hearing, low back disability, colon 
polyps, and sleep disturbance on a direct basis, and for a 
skin disorder, sarcoidosis, and aortic valvular disease, 
claimed as due to herbicide exposure by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims, a letter dated 
in August 2005, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the basis for the prior denial of his 
claim of service connection for a kidney disorder; of the 
evidence that was needed to reopen his claim, and of the 
evidence that was needed to substantiate his claim.  The 
Veteran was also notified of what information and evidence 
that VA will seek to provide; what information and evidence 
he was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II, supra.  

The Board thus concludes that any deficiency in the notice to 
the Veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the Veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the Veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Every veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1131, 1132 (West 2002); 38 
C.F.R. § 3.304(b) (2008).  VA's General Counsel has held that 
to rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence (1) 
that the disease or injury existed prior to service and (2) 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  Effective 
May 4, 2005, VA amended its regulations at 38 C.F.R. § 
3.304(b) to reflect the change in the interpretation of the 
statute governing the presumption of sound condition.  The 
final rule conforms to the United States Court of Appeals for 
the Federal Circuit precedent Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004), and applies to claims that were 
pending on or filed after May 4, 2005.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.306(b) (2008).  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. § 
3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)) 
held, in essence, that a disease which is considered by 
medical authorities to be of familial (or hereditary) origin 
must, by its very nature, be found to have pre-existed a 
claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constitute aggravation of the condition.  Moreover, 
congenital or developmental defects, as opposed to diseases, 
cannot be service-connected because they are not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for post-operative 
correction of obstruction of the right ureter was denied by 
the Board in June 1992.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim are pertinent in the consideration of the current claim 
on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the Veteran did not request reconsideration of the 
Board's decision and no other exceptions to finality apply.  
Hence, the June 1992 decision is final as to the evidence 
then of record.  Id.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

The Veteran's service pre-induction examination in November 
1965, showed a history of right upper quadrant pain after 
eating greasy meals; no pertinent abnormalities were noted on 
examination at that time.  The examiner indicated that no 
gallbladder films had ever been made.  The service treatment 
records showed that the Veteran was seen for recurring right 
flank pain on several occasions during service, and that he 
reported a seven year history of similar symptoms.  In 
January 1968, the Veteran underwent cystoscopy and 
pyeloplasty for congenital stricture of the right uretero-
pelvic junction without complication.  The Veteran's post-
operative course was uneventful and he was discharged to duty 
on the 15th day.  Other than a 10-inch long surgical scar, 
the Veteran's separation examination in June 1968, showed no 
complaints or pertinent abnormalities.  

A September 1971 VA examination report showed a well healed, 
nontender, surgical scar without evidence of hernia or any 
other pertinent abnormalities.  An intravenous pyelogram 
(IVP) showed slight urethral pelvic junction narrowing in the 
right kidney and dilatation of collecting system.  The left 
kidney and both ureters were normal.  The diagnosis was 
status post-operative correction of obstruction of right 
ureter.  

By rating action in October 1971, the RO denied service 
connection for post-operative correction of obstruction to 
right ureter on the basis that the surgery in service was 
ameliorative in nature to correct a congenital defect of the 
right ureter, and that the pre-existing congenital disorder 
was not aggravated by service.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  

The evidence of record at the time of the June 1992 Board 
decision included the evidence discussed above; a March 1972 
letter and July 1971 intravenous pyelogram (IVP) report from 
a private physician; private outpatient notes from 1986 to 
1989; a February 1990 VA examination report, and a transcript 
of a February 1990 RO hearing.  

The March 1972 letter indicated that the Veteran was seen for 
recurring pain in the right kidney area.  The physician 
indicated that all clinical and diagnostic findings were 
normal.  The additional private outpatient notes from 1986 to 
1989, showed treatment for various maladies, but did not 
reflect any complaints, treatment, abnormalities, or 
diagnosis referable to any right upper quadrant pain or any 
kidney problems.  

The March 1990 VA examination showed complaints of pain in 
the right kidney area, but no pertinent abnormalities were 
noted on examination.  A CT scan showed no evidence of 
hydronephrosis and that both kidneys measured approximately 9 
to 10 centimeters in length.  Both ureters were visible and 
unremarkable.  

The Veteran's testimony at the personal hearing was to the 
effect that he believed that service connection should be 
established for his pre-existing kidney disorder on the basis 
of aggravation in service.  

In June 1992, the Board denied the Veteran's request to 
reopen his claim of service connection for a kidney disorder 
on the basis that new and material evidence had not been 
received.  

The evidence added to the record since the June 1992 Board 
decision included private medical records from 2000 to 2007; 
January 2002 VA outpatient notes, and a transcript of a 
hearing at the RO before the undersigned member of the Board 
in January 2008.  

At the hearing, the Veteran asserted, in essence, that he 
believed that his pre-existing kidney disorder had worsened 
in service and that service connection should be established 
on the basis of aggravation.  The Veteran testified that he 
did not know the precise nature of his pre-existing kidney 
disorder when he entered service, but that he experienced a 
dramatic increase of pain during service to the point that he 
required surgery.  The Veteran argued that his increased pain 
in service was evidence of a worsening of his condition, 
thereby reflecting aggravation of his disability.  

Concerning the Veteran's testimony, while he believes that 
his current kidney disorder is the result of aggravation in 
service, he is not competent to offer a medical opinion, nor 
does any such testimony provide a sufficient basis for 
reopening a previously disallowed claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the Veteran's congenital 
kidney disorder was aggravated by service.  The private 
medical records showed treatment for various maladies, 
including intermittent right flank pain with evidence of 
gross hematuria in May 2000, and perforated sigmoid 
diverticulitis in October 2006.  The evidence does not show 
that the Veteran has a chronic kidney disorder at present.  
The VA outpatient records showed treatment for an unrelated 
medical problem and are not pertinent to the current claim.  

The evidence previously considered showed that the Veteran 
had recurring right flank pain for several years prior to 
service.  Although the specific nature of the Veteran's 
symptoms were not known or identified at the time of service 
enlistment, subsequent surgical reports and diagnostic 
studies during service clearly identified a congenital 
stricture of the uretero-pelvic junction for which 
ameliorative surgery was undertaken.  The service treatment 
records showed no surgical complications and there were no 
further complaints or treatment for any kidney problems or 
additional disability during service.  Further, the Veteran 
testified, and the service treatment records confirm, that 
his symptoms improved significantly following the 
ameliorative surgery in service.  

As a whole, the additional medical evidence does not offer 
any new probative information showing that the Veteran has a 
right kidney disorder at present which is medically related 
to any incident in service, and is essentially cumulative of 
evidence already of record.  The Board finds that the 
additional evidence is not new and material, since it does 
not include competent medical findings showing that the 
Veteran's pre-existing congenital disorder underwent any 
increase or otherwise worsened in service, or that the 
corrective surgery in service was other than ameliorative in 
nature.  The medical reports do not offer any new or 
favorable probative information and are merely cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claim of service connection for post-operative correction 
of obstruction to right ureter has not been presented.  

Finally, in the Informal Brief of Appellant, dated in 
February 2008, the representative asserted that VA did not 
consider the Veteran's claim under the amended provisions of 
38 C.F.R. § 3.304, concerning the presumption of aggravation 
which places the burden on VA to show by "clear and 
unmistakable evidence" that the Veteran's kidney disorder 
existed prior to service and that it was not "aggravated" 
by service.  The representative stated that he was not 
raising the issue of clear and unmistakable error (CUE) in 
the prior Board decision; rather, he requested that the claim 
be remanded to the RO for readjudication under the amended 
regulations.  

As noted, since June 1992 the legal criteria have changed 
regarding the evidentiary standard for rebutting the 
presumption of soundness.  See VAOPGCPREC 3-2003; see also 
Wagner, supra.  However, the Board does not find this to be a 
substantive change but rather an interpretive rule change 
explaining how VA construes 38 U.S.C.A. § 1111 and merely 
reflecting the holding in Wagner.  See 70 Fed. Reg. 23 029 
(May 4, 2005).  There is no indication that such was intended 
to be a liberalizing change in the law.  See 38 C.F.R. 
§ 3.114 (2008); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006) (holding that the decision in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004), which interpreted the evidentiary 
burden at 38 U.S.C.A. § 1111, was procedural and not 
substantive in nature, and was not a liberalizing law).  It 
does not create a new cause of action warranting a de novo 
review of the veteran's claim.  Id.  The veteran's claim is 
not based on a substantive right created by a statutory or 
regulatory provision that did not exist at the time of the 
prior final denial.  The Court noted in Kent noted that 
although presumptions are rules of law for handling evidence, 
they are not themselves considered evidence.  Kent at 8.  
Essentially, the change raised the government's evidentiary 
burden to rebut the presumption of sound condition and may 
not constitute new and material evidence to reopen a finally 
decided claim.  Id.  Further, the Board notes that although 
the Veteran's claim was not initially adjudicated under the 
amended provisions of 38 C.F.R. § 3.304, the RO in October 
1971, and the Board in June 1992, nonetheless found that the 
medical evidence of record showed that the Veteran's 
congenital right kidney defect pre-existed service and that 
it was not aggravated by service.  VA's General Counsel found 
that such a finding would necessarily be sufficient to rebut 
the presumption of aggravation under 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  See VAOPGCPREC 03-2003 (July 16, 
2003).  

Moreover, as noted above VA regulations specifically prohibit 
service connection for congenital defects unless such defect 
was subjected to a superimposed disease or injury which 
created additional disability.  See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).  In this case, there is no recently received 
competent evidence of record suggesting such superimposed 
disease or injury such that would trigger VA's duty to reopen 
and further develop the veteran's claim.  Accordingly, the 
Board finds no basis to remand the appeal for additional 
development or readjudication.  

Remaining Service Connection Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The Veteran has 
withdrawn his appeal of the claims of service connection for 
pilonidal cyst, bilateral defective hearing, low back 
disability, colon polyps, and sleep disturbance on a direct 
basis, and for a skin disorder, sarcoidosis, and aortic 
valvular disease, claimed as due to herbicide exposure.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to these issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
the claims for service connection, and these issues are 
dismissed.  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for post-operative correction 
of obstruction to right ureter, the appeal denied.  

The appeal of the claims of service connection for pilonidal 
cyst, bilateral defective hearing, low back disability, colon 
polyps, and sleep disturbance on a direct basis, and for a 
skin disorder, sarcoidosis, and aortic valvular disease, 
claimed as due to herbicide exposure, are dismissed.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


